Appeal from an award for disability. Claimant was a member of a concert unit of U. S. 0. Camp Shows, Inc. Just prior to his return to America, and while waiting at Bremenhaven in Germany, and while returning from a Red Cross Club where he had performed, he was injured by falling into a shell hole while attempting to get out of the path of an approaching automobile. The injury was received in the course of his employment. The award should be affirmed. Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Heffernan, Foster and Russell, JJ., concur; Brewster, J., taking no part.